Judgment insofar as it resentenees defendant unanimously reversed, resentence vacated, and matter remitted to Chautauqua County Court for further proceedings on resentence in accordance with the Memorandum. Memorandum: After the Clerk asked the question mandated by section 480 of the Code of Criminal Procedure, appellant’s attorney said: “You will have to answer no.”, whereupon appellant gave that answer. In the light of the attorney’s statement this was an improper restraint upon a free response to the allocution and the court should have informed appellant that there was no limitation on the manner in which he could answer. (Appeal from judgment of resentence of Chautauqua County Court convicting defendant of sodomy.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.